     Case 3:17-cv-00518-AJB-BGS Document 106 Filed 10/26/20 PageID.2548 Page 1 of 13



1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     MICHAEL GERBER,                                     Case No.: 17-cv-00518-AJB-BGS
                                          Plaintiff,
12
                                                           ORDER GRANTING IN PART AND
       v.
13                                                         DENYING IN PART:
       FCA US LLC,
14
                                        Defendant.         (1) PLAINTIFF’S MOTION FOR
15                                                         ATTORNEYS’ FEES, COSTS, AND
                                                           EXPENSES, (Doc. No. 80); AND
16
17                                                         (2) PLAINTIFF’S MOTION TO RE-
                                                           TAX COSTS, (Doc. No. 95)
18
19           Before the Court is Plaintiff Michael Gerber’s (“Plaintiff”) (1) motion for attorneys’
20     fees, costs, and expenses, (Doc. No. 80), and (2) motion to re-tax costs, (Doc. No. 95).
21     Defendant FCA US LLC (“FCA”) opposed both motions. (Doc. Nos. 88, 97.) For the
22     reasons stated herein, the Court GRANTS IN PART AND DENIES IN PART both
23     motions, with the appropriate reduction of fees and costs as set forth below.
24     I.    BACKGROUND
25           This case arose out of the purchase of a new 2012 Jeep Grand Cherokee (“the
26     Vehicle”) for a total price of $49,000.00. The Vehicle was manufactured and distributed
27     by Defendant FCA US LLC. FCA provided a written warranty with the Vehicle. Within
28     the applicable warranty period, the Vehicle exhibited issues relating to transmission
                                                       1
                                                                                 17-cv-00518-AJB-BGS
     Case 3:17-cv-00518-AJB-BGS Document 106 Filed 10/26/20 PageID.2549 Page 2 of 13



1      function, engine no-starts, vehicle stalls, steering malfunctions, recalls, and other defects.
2      Plaintiff first presented the Vehicle to an FCA-authorized repair facility on August 1, 2013
3      when the transmission was shifting. Thereafter, Plaintiff returned to FCA’s repair facility
4      on seven separate occasions for various other issues. Plaintiff filed his Complaint in this
5      action in San Diego Superior Court on June 30, 2016, alleging violations of the Song-
6      Beverly Act and fraudulent concealment. The action was removed to this Court on March
7      16, 2017. On May 8, 2019, the parties filed a notice of settlement. (Doc. No. 73.) Plaintiff
8      filed his motion for attorneys’ fees, costs, and expenses, (Doc. No. 80), and to re-tax costs,
9      (Doc. No. 95). FCA opposed both motions. (Doc. Nos. 88, 97.) This order follows.
10     II.   LEGAL STANDARD
11           “In a diversity case, the law of the state in which the district court sits determines
12     whether a party is entitled to attorney fees, and the procedure for requesting an award of
13     attorney fees is governed by federal law.” Carnes v. Zamani, 488 F.3d 1057, 1059 (9th Cir.
14     2007); see also Mangold v. Cal. Public Utilities Comm’n, 67 F.3d 1470, 1478 (9th Cir.
15     1995) (noting that in a diversity action, the Ninth Circuit “applied state law in determining
16     not only the right to fees, but also in the method of calculating the fees”).
17           As explained by the Supreme Court, “[u]nder the American Rule, ‘the prevailing
18     litigant ordinarily is not entitled to collect a reasonable attorneys’ fee from the loser.’”
19     Travelers Casualty & Surety Co. of Am. v. Pacific Gas & Electric Co., 549 U.S. 443, 448
20     (2007) (quoting Alyeska Pipeline Service Co. v. Wilderness Society, 421 U.S. 240, 247
21     (1975)). However, a statute allocating fees to a prevailing party can overcome this general
22     rule. Id. (citing Fleischmann Distilling Corp. v. Maier Brewing Co., 386 U.S. 714, 717
23     (1967)). Under California’s Song-Beverly Act, a prevailing buyer is entitled “to recover as
24     part of the judgment a sum equal to the aggregate amount of costs and expenses, including
25     attorney’s fees based on actual time expended, determined by the court to have been
26     reasonably incurred by the buyer in connection with the commencement and prosecution
27     of such action.” Cal. Civ. Code § 1794(d).
28           The Song-Beverly Act “requires the trial court to make an initial determination of
                                                 2
                                                                                   17-cv-00518-AJB-BGS
     Case 3:17-cv-00518-AJB-BGS Document 106 Filed 10/26/20 PageID.2550 Page 3 of 13



1      the actual time expended; and then to ascertain whether under all the circumstances of the
2      case the amount of actual time expended, and the monetary charge being made for the time
3      expended are reasonable.” Nightingale v. Hyundai Motor America, 31 Cal. App. 4th 99,
4      104 (1994). The court may consider “factors such as the complexity of the case and
5      procedural demands, the skill exhibited, and the results achieved.” Id. If the court finds the
6      time expended or fee request “is not reasonable under all the circumstances, then the court
7      must take this into account and award attorney fees in a lesser amount.” Id. “A prevailing
8      buyer has the burden of showing that the fees incurred were ‘allowable,’ were ‘reasonably
9      necessary to the conduct of the litigation,’ and were ‘reasonable in amount.’” Id. (quoting
10     Levy v. Toyota Motor Sales, U.S.A., Inc., 4 Cal. App. 4th 807, 816 (1992)); see also Goglin
11     v. BMW of North America, LLC, 4 Cal. App. 5th 462, 470 (2016) (same). If a fee request
12     is opposed, “[g]eneral arguments that fees claimed are excessive, duplicative, or unrelated
13     do not suffice.” Premier Med. Mgmt. Sys. v. Cal. Ins. Guarantee Assoc., 163 Cal. App. 4th
14     550, 564 (2008). Rather, the opposing party has the burden to demonstrate the hours spent
15     are duplicative or excessive. Id. at 562, 564; see also Gorman v. Tassajara Dev. Corp., 178
16     Cal. App. 4th 44, 101 (2009) (“[t]he party opposing the fee award can be expected to
17     identify the particular charges it considers objectionable”).
18     III.   DISCUSSION
19            As a prevailing buyer, Plaintiff is entitled to an award of fees and costs under the
20     Song-Beverly Act. See Cal. Civ. Code § 1794(d); see also Goglin, 4 Cal. App. 5th at 470.
21     Here, Plaintiff seeks: (1) for an award of attorneys’ fees pursuant to Civil Code section
22     1794(d) under the “lodestar” method in the amount of $39,766.25, (2) for a “lodestar”
23     modifier of 0.5 under California law, in the amount of $19,883.13, and (3) to award actual
24     costs and expenses incurred in the amount of $20,483.81. (Doc. No. 80-1 at 8.) Plaintiff
25     requests a total of $80,133.19 in attorney’s fees, costs, and expenses. (Id.) FCA
26     acknowledges Plaintiff is entitled to recover attorney’s fees, costs, and expenses, but argues
27     the amount requested is unreasonable and should be reduced. (Doc. No. 88 at 6.)
28     //
                                                     3
                                                                                   17-cv-00518-AJB-BGS
     Case 3:17-cv-00518-AJB-BGS Document 106 Filed 10/26/20 PageID.2551 Page 4 of 13



1            A.     Plaintiff’s Attorneys’ Fee Request
2            First, Plaintiff seeks $25,442.50 for work completed by Knight Law Group (“KLG”)
3      and $14,323.75 for work completed by co-counsel, Hackler Daghighian Martino & Novak,
4      P.C. (“HDMN”). (Doc. No. 80-1 at 14.) KLG associated with HDMN to have HDMN serve
5      as trial specialists. For both law firms, the attorneys’ fees requested totals $39,766.25.
6                   1.     Hours Worked By Counsel
7            A fee applicant must provide time records documenting the tasks completed and the
8      amount of time spent. See Hensley v. Eckerhart, 461 U.S. 424, 424 (1983); Welch v.
9      Metropolitan Life Ins. Co., 480 F.3d 942, 945–46 (9th Cir. 2007). Under California law, a
10     court “must carefully review attorney documentation of hours expended” to determine
11     whether the time reported was reasonable. Ketchum v. Moses, 24 Cal. 4th 1122, 1132
12     (2001) (quoting Serrano v. Priest, 20 Cal.3d 25, 48 (1977)). Thus, evidence provided by
13     the fee applicant “should allow the court to consider whether the case was overstaffed, how
14     much time the attorneys spent on particular claims, and whether the hours were reasonably
15     expended.” Christian Research Inst. v. Alnor, 165 Cal. App. 4th 1315, 1320 (2008). The
16     court must exclude “duplicative or excessive” time from its fee award. Graciano v.
17     Robinson Ford Sales, Inc., 144 Cal. App. 4th 140, 161 (2006); see also Ketchum, 24 Cal.
18     4th at 1132 (stating “inefficient or duplicative efforts [are] not subject to compensation”).
19           The billing records submitted by the KLG indicate that its attorneys expended 66.4
20     billable hours on this case while HDMN billed 46.75 hours. (Doc. No. 80-2 at 38.) FCA
21     objects to the reported hours, arguing there was duplication by HDMN, as well as other
22     excessive rates or time billed. (Doc. No. 88 at 8.) FCA lists 13 examples and objections
23     where billing entries were either excessive, duplicative, or included clerical work. The
24     Court will address each objection below.
25           First, FCA objects to the $562.50 and $37.50 billed by HDMN relating to “file
26     review” and “getting up to speed.” (Doc. No. 88 at 8.) Essentially, FCA argues KLG’s
27     decision to pull in HDMN for trial resulted in duplication of efforts. Reviewing the bill,
28     the Court finds the $562.50 billed by attorney LCM reasonable as this time was billed for
                                                    4
                                                                                   17-cv-00518-AJB-BGS
     Case 3:17-cv-00518-AJB-BGS Document 106 Filed 10/26/20 PageID.2552 Page 5 of 13



1      the review of document production, repair orders, and preparation of exhibits for trial.
2      (Doc. No. 80-3 at 8.) However, the Court finds the $37.50 amount for “[r]eceiv[ing] and
3      review[ing] trial countdown from co-counsel” and for “[c]alendaring important deadlines
4      and court hearings” as unrecoverable clerical tasks. As such, the Court reduces HDMN’s
5      fees by $37.50.
6            Next, Plaintiff seeks to recover $1,155.00 billed by KLG for the following three
7      entries: (1) “[i]nitial communication with Client and evaluation of Client’s claims,” (2)
8      analyze vehicle documentation, (3) communication with client. (Doc. No. 80-3 at 31.)
9      Plaintiff argues these entries are a customary practice, (Doc. No. 90 at 6), while FCA
10     maintains that these entries are undated, and there no evidence that a fee agreement was
11     even in place when these tasks occurred. (Doc. No. 88 at 8.) Furthermore, FCA points out
12     these charges appear to be part of the “free consultation” that was offered to the public.
13     (Id.) The Court agrees with FCA and in its discretion, will exclude $500.00 from KLG’s
14     recoverable fees.
15           Next, FCA objects to the $1,820.00 billed by attorney ALM of KLG for the 5.2 hours
16     spent drafting written discovery and the $877.50 billed by AH of KLG for drafting
17     additional written discovery. FCA contends Plaintiff’s counsel propounds the same
18     discovery requests in every lemon law action KLG brings against FCA on behalf of
19     different plaintiffs. (Doc. No. 88 at 8.) While Plaintiff argues that these amounts are
20     reasonable, the Court agrees with FCA that these amounts are slightly excessive
21     particularly given that ALM is a partner at KLG, and this level of work should primarily
22     consist of adapting templates. Thus, the Court, in its discretion, will reduce KLG’s
23     recoverable fees by $500.00.
24           In FCA’s next objection, FCA opposes the $1,755.00 billed by attorney AH of KLG
25     for drafting Plaintiff’s motion to remand, which was ultimately denied. (Doc. No. 88 at 8–
26     9.) Plaintiff responds by stating that the time spent on the motion was necessary after FCA
27     decided to remove the case to federal court. (Doc. No. 90 at 6.) Because the Court denied
28     the motion, the Court will reduce KLG’s fees by $1,755.00. See Ferrigno v. Philips Elecs.
                                                  5
                                                                                17-cv-00518-AJB-BGS
     Case 3:17-cv-00518-AJB-BGS Document 106 Filed 10/26/20 PageID.2553 Page 6 of 13



1      N. Am. Corp., No. C-09-03085 RMW, 2009 WL 10692955, at *5 (N.D. Cal. Nov. 5, 2009)
2      (“Plaintiff seeks to recover reasonable attorneys’ fees incurred as a result of litigating
3      against defendants’ removal. [] Plaintiff’s motion is denied. Because the court has denied
4      the motion to remand, there is no basis upon which to award attorneys’ fees.”).
5            Moving on, FCA objects to the $3,300.00 billed by attorney CM of KLG for
6      attending Plaintiff’s deposition, which FCA argues lasted less than two hours. (Doc. No.
7      88 at 9.) Plaintiff responds that the amount includes travel to and from the deposition, and
8      time spent preparing for the deposition, and drafting the memorandum regarding the
9      deposition. (Doc. No. 90 at 6.) Because of this block bill, the Court is unable to determine
10     how many hours were spent traveling versus drafting the memorandum or preparing for
11     the deposition. Thus, the Court, in its discretion, reduces KLG’s fees by $1,000.
12           FCA next challenges the $440.00 billed by attorney SM from KLG for spending 0.8
13     hours on “review and audit billing.” (Doc. No. 88 at 9.) Plaintiff retorts that review by a
14     partner is customary practice. (Doc. No. 90 at 8.) But here, because the billing description
15     is so vague, the Court cannot determine what exactly was reviewed. Additionally, tasks
16     such as auditing bill are clerical and administrative and cannot be recovered. As such, the
17     Court strikes this item, and reduces KLG’s fees by $440.00.
18           Next, FCA seeks to exclude the $112.50 billed by paralegal AP of KLG for clerical
19     tasks such as printing and saving documents, opening and preparing files, receiving a trial
20     countdown, and calendaring dates. (Doc. No. 88 at 9.) The Court agrees that Plaintiff’s
21     counsel may not be compensated for purely clerical tasks. See Castillo-Antionio v. Iqbal,
22     2017 WL 1113300, at *7 (N.D. Cal. Mar. 24, 2017). Thus, this amount will be excluded
23     from KLG’s fees.
24           FCA protests the $1,856.25 billed by HDMN for preparing the instant motion for
25     attorneys’ fees because the motion is similar to other motions for attorneys’ fees filed in
26     cases against FCA by KLG and HDMN. (Doc. No. 88 at 10.) Finding FCA’s position
27     persuasive, the Court will reduce HDMN’s fees by $300.00 for the work completed on the
28     motion for attorneys’ fees. FCA also seeks for the Court to exclude the $4,537.50 billed by
                                                    6
                                                                                 17-cv-00518-AJB-BGS
     Case 3:17-cv-00518-AJB-BGS Document 106 Filed 10/26/20 PageID.2554 Page 7 of 13



1      HDMN in “anticipated” costs for preparing both the reply brief and attending the hearing
2      on the motion for attorneys’ fees. (Id.) Plaintiff responds the $1,512.50 billed for the
3      “Reply Brief is absolutely necessary and not templated work. Responding to every
4      improper deduction that Defendant’s attempt to make requires case-specific facts, attention
5      to detail, as well as a review of the case files.” (Doc. No. 90 at 7.) As to the reply, because
6      HDMN does not supplement its bills with actual time spent, the Court will reduce the
7      amount recoverable for the reply brief by $300.00. Finally, HDMN may not be
8      compensated for the “$2,750.00 for ‘anticipated’ time for traveling to and appearing for
9      the hearing on instant fee motion.” The hearing on this motion for attorneys’ fees was
10     vacated by the Court in its determination that the matter was suitable for determination on
11     the papers. (Doc. No. 99.)
12           Finally, FCA takes issue with HDMN’s practice of billing in quarterly hour
13     increments. (Doc. No. 88 at 10.) According to the Ninth Circuit, the “practice of billing by
14     the quarter-hour” may result in a request for excessive hours because counsel may bill “a
15     minimum of 15 minutes for numerous phone calls and emails that likely took a fraction of
16     the time.” Welsh v. Metro Life Ins. Co., 480 F.3d 942, 948–49 (9th Cir. 2007). FCA argues
17     that here, many email/communication and review of basic court filings is billed at .25 or .5
18     such that there is a real risk of overbilling. Consequently, FCA advocates for a 20%
19     reduction, in accordance with the Ninth Circuit’s decision in Welsh. See Welch, 480 F.3d
20     at 949 (9th Cir. 2007) (affirming a 20% reduction after finding the billing practice inflated
21     the time recorded); Prudential Ins. Co. v. Am. v. Remington, No. 2:12–cv–02821–GEB–
22     CMK, 2014 WL 294989, at *4 (E.D. Cal. Jan. 24, 2014) (also applying a 20% reduction
23     where counsel billed in 15 minute-increments). In response, Plaintiff states that the Court
24     should only entertain a minimal 5% reduction because there is no evidence of actual
25     overbilling by Plaintiff’s counsel. (Doc. No. 90 at 7.) While not excessively widespread,
26     the Court does find that HDMN billed in increments of .25 for several items including
27     email correspondence, and review of basic court documents such as .25 for review of
28
                                                     7
                                                                                    17-cv-00518-AJB-BGS
     Case 3:17-cv-00518-AJB-BGS Document 106 Filed 10/26/20 PageID.2555 Page 8 of 13



1      “Court Docket regarding vacated Mandatory Settlement Conference.” (Doc. No. 80-3 at
2      9.) Accordingly, in its discretion, will adjust HDMN’s fees downward by 15%.
3            In summation, KLG’s total recoverable fee amount is reduced by $4,307.50. This
4      brings KLG’s recoverable fees down to a total of $21,135.00.
5            HDMN’s fees are reduced by $3,387.50. This places HDMN’s fees to a total of
6      $10,936.25. After applying the 15% reduction ($1,640.43) to account for HDMN’s
7      quarterly hour billing practices, HDMN’s total fees comes out to $9,295.82.
8                   2.     Hourly Rates
9            FCA next argues that under all of the circumstances of this case, from the value of
10     the vehicle in issue, to the basic nature of the litigation tasks involved, the hourly rates are
11     unreasonable. (Doc. No. 88 at 12.) However, the Court is satisfied with the bases for
12     Plaintiff’s counsels’ hourly rates. Particularly, Plaintiff has provided ample evidence,
13     including surveys of the hourly rates of similar attorneys with similar experience and
14     qualifications. Thus, the Court finds the rates cited for all attorneys supported by evidence
15     and reasonable.
16                  3.     Lodestar Calculation
17           The lodestar method calculates attorneys’ fees by “by multiplying the number of
18     hours reasonably expended by counsel on the particular matter times a reasonable hourly
19     rate.” State of Fla. v. Dunne, 915 F.2d 542, 545 n.3 (9th Cir. 1990) (citing Hensley, 461
20     U.S. at 433); see also Laffitte v. Robert Half Int’l Inc., 1 Cal. 5th 480, 489 (2016).
21
22      LAW FIRM              LEGAL                       HOURS      RATE             LODESTAR
23                            PROFRESSIONAL

24      Knight Law Group      Alastair Hamblin            18.9       $325             $6,142.50
                              Amy Morse                   11         $350             $3,850.00
25
                              Constance Morrison          8.8        $375             $3,300.00
26
                              Christopher Swanson         6.2        $375             $2,325.00
27
                              Kristina Stephenson-        7.2        $375             $2,700.00
28
                                                      8
                                                                                    17-cv-00518-AJB-BGS
     Case 3:17-cv-00518-AJB-BGS Document 106 Filed 10/26/20 PageID.2556 Page 9 of 13



1                             Cheang

2                             Lauren B. Veggian         3.7          $350             $1,295.00
                              Steve Mikhov              10.6         $550             $5,830.00
3
        Knight Law Group                                                              $25,442.50
4
        Total
5
6       HDMN                  Andrea Plata              1.50         $75              $112.50
7                             Kevin Jacobson            1.25         $275             $343.75
8                             Lauren C. Martin          36.50        $250/$275        $9,900.00

9                             Larry S. Castruita        0.50         $ 385.00         $192.50
                              Sepehr Daghighian         7.0          $490.00/$550.00 $3,775.00
10
        HDMN Total                                                                    $14,323.75
11
        TOTAL                                                                         $39,766.25
12
13              Here, with no adjustments, the total amount of fees for both KLG and HDMN is
14     $39,766.25. Taking into account the aforementioned reductions, the total lodestar amount
15     is $21,135.00 for KLG’s fees and $9,295.82 for HDMN’s fees. Therefore, Plaintiff’s
16     counsels’ total lodestar amounts is $30,430.82.
17                    4.    Application of a Multiplier
18              Once a court has calculated the lodestar, “it may increase or decrease that amount
19     by applying a positive or negative ‘multiplier’ to take into account a variety of other factors,
20     including the quality of the representation, the novelty and complexity of the issues, the
21     results obtained, and the contingent risk presented.” Laffitte, 1 Cal. 5th at 504 (citation
22     omitted); see also Ketchum v. Moses, 24 Cal. 4th 1122, 1132 (2001) (indicating the court
23     may adjust the fee award considering “the following factors: (1) the novelty and difficulty
24     of the questions involved, (2) the skill displayed in presenting them, (3) the extent to which
25     the nature of the litigation precluded other employment by the attorneys, (4) the contingent
26     nature of the fee award.”
27              Here, Plaintiff seeks a 0.5 multiplier “based on the risk of taking this case on a
28     contingent fee basis, the substantial costs advanced, the exceptional result achieved and the
                                                      9
                                                                                    17-cv-00518-AJB-BGS
 Case 3:17-cv-00518-AJB-BGS Document 106 Filed 10/26/20 PageID.2557 Page 10 of 13



1    delay in payment.” (Doc. No. 82-1 at 21.) Significantly, however, this case did not present
2    particularly novel or difficult questions of law or fact. Indeed, the issues related to the
3    complained of defect addressed in Velasco, et al. v. Chrysler Group LLC, Case No. 2:13–
4    cv–08080–DDP–VBK and Hall v. FCA US LLC, Case No. 1:16-cv-0684-JLT. Thus, the
5    issues presented in this action were not uniquely complex or difficult. See Steel v.
6    GMC, 912 F. Supp. 724, 746 (N.J. Dist. 1995) (“the issues in lemon law litigation are not
7    complex and do not require a significant amount of legal analysis or novel pleading”).
8    Additionally, it is highly unlikely that the litigation of this specific case precluded counsel,
9    as lemon law attorneys, from taking on other matters. Finally, the Court finds the
10   contingent nature of the fee award is outweighed by the other factors, especially in this
11   action where the disputed facts and issues to be resolved were minimal. Indeed, there was
12   nothing unusual about this case that would put counsel at great risk for accepting the matter
13   on a contingent basis. Accordingly, the Court declines to award a multiplier and finds the
14   lodestar amount of $30,430.82 as reasonable.
15         B.     Motion to Re-Tax Costs
16         Turning to Plaintiff’s motion to re-tax costs, Plaintiff additionally seeks to re-tax the
17   $17,825.18 portion of Plaintiff’s cost bill. (Doc. No. 95.) Plaintiff originally filed a Bill of
18   Costs seeking to recover $20,483.81 but the Clerk of Court issued an Order Taxing Costs
19   in the amount of $2,658.63 in favor of Plaintiff. (See Doc. No. 92.) Plaintiff then submitted
20   a motion seeking to re-tax the remaining $17,825.18 in costs. (See Doc. No. 95.) FCA
21   argues these remaining costs include numerous items that are not recoverable by statute or
22   local rule, and are also excessive, unreasonable, and unnecessary. (Doc. No. 97.)
23         “In general, an award of costs in federal district court is governed by Federal Rule
24   of Civil Procedure 54(d) and not applicable state law, even in diversity cases.” Self v. FCA
25   US LLC, No. 1:17-CV-01107-SKO, 2019 WL 1994459, at *12 (E.D. Cal. May 6, 2019)
26   (citing Champion Produce, Inc. v. Ruby Robinson Co., 342 F.3d 1016, 1022 (9th Cir.
27   2003)). An exception exists under Clausen v. M/V NEW CARISSA, 339 F.3d 1049 (9th Cir.
28   2003), as amended on denial of reh’g (Sept. 25, 2003), which held that the measure of
                                             10
                                                                                  17-cv-00518-AJB-BGS
 Case 3:17-cv-00518-AJB-BGS Document 106 Filed 10/26/20 PageID.2558 Page 11 of 13



1    damages is a matter of state substantive law where “a state law provision allows for the
2    awarding of costs as part of a substantive, compensatory damages scheme[,]” Kelly v.
3    Echols, No. CIVF05118AWISMS, 2005 WL 2105309, at *16 (E.D. Cal. Aug. 30, 2005).
4    In Clausen, the Ninth Circuit found that the measure of damages under Oregon’s Oil Spill
5    Act “‘is inseparably connected with the right of action[.]’” Clausen, 339 F.3d at 1065
6    (quoting Chesapeake & O. Ry. Co. v. Kelly, 241 U.S. 485, 491 (1916)). The Ninth Circuit
7    added that the Oregon Oil Spill Act presented the court “with an ‘express indication’ of a
8    state legislature’s ‘special interest in providing litigants’ with full compensation for
9    reasonable sums expended in pursuit of [their] Oil Spill Act claim.” Clausen, 339 F.3d at
10   1065 (citation omitted).
11         Here, section 1794(d) of the California Civil Code provides that buyers prevailing
12   in an action under the Song-Beverly Act “shall be allowed by the court to recover as part
13   of the judgment a sum equal to the aggregate amount of costs and expenses, including
14   attorney’s fees based on actual time expended, determined by the court to have been
15   reasonably incurred by the buyer in connection with the commencement and prosecution
16   of such action.” Cal. Civ. Code § 1794 (emphasis added). Plaintiff states that because the
17   Song-Beverly does make “costs” an element recoverable under this section, state
18   substantive law should govern the award of costs.
19         Citing Self, FCA counters that the Clausen exception does not apply here because
20   “the Song-Beverly Act does not make costs an element of damages as in Clausen,” Self,
21   2019 WL 1994459, at *12 n.8. But district courts within the Ninth Circuit are split as to
22   whether the Clausen exception applies to the Song-Beverly Act. Compare, e.g., Self, 2019
23   WL 1994459, at *12 n.8 (“[T]he Song-Beverly Act does not make costs an element of
24   damages as in Clausen[.]”); Celestine v. FCA US LLC, No. 2:17-CV-0597 - JLT, 2019 WL
25   4274092, at *14 (E.D. Cal. Sept. 10, 2019) (same); Flores v. FCA US LLC, No. 1:17-CV-
26   0427-JLT, 2019 WL 6211367, at *14 (E.D. Cal. Nov. 21, 2019) (same), with, e.g.,
27   Petropoulos v. FCA US LLC, No. 17-CV-0398 W (KSC), 2019 WL 2289399, at *4 (S.D.
28   Cal. May 29, 2019); Arias v. FCA US LLC, No. 2:18-CV-00392-JAM-AC, 2019 WL
                                           11
                                                                              17-cv-00518-AJB-BGS
 Case 3:17-cv-00518-AJB-BGS Document 106 Filed 10/26/20 PageID.2559 Page 12 of 13



1    6211353, at *3 (E.D. Cal. Nov. 21, 2019).
2          Having reviewed both sides of this split amongst the district courts, the Court finds
3    that state substantive law applies to Plaintiff’s request for costs. Of note, the California
4    Legislature has demonstrated a “special interest” in permitting prevailing Song-Beverly
5    plaintiffs to recover costs and expenses under section 1794. As the California Court of
6    Appeal has noted “[a]n analysis by the Assembly Committee on Labor, Employment, and
7    Consumer Affairs states: ‘Indigent consumers are often discouraged from seeking legal
8    redress due to court costs. The addition of awards of ‘costs and expenses’ by the court to
9    the consumer to cover such out-of-pocket expenses as filing fees, expert witness fees,
10   marshal’s fees, etc., should open the litigation process to everyone.’” Jensen v. BMW of N.
11   Am., Inc., 35 Cal. App. 4th 112, 138 (1995), as modified on denial of reh’g (June 22, 1995).
12         While state substantive law may apply, this does not obviate the Court’s obligation
13   to ensure that the costs were “reasonably incurred.” Many of the items Plaintiff seeks to
14   re-tax have already been awarded by the Clerk. Additionally, FCA argues the charges of
15   $14,061.50 related to Dr. Luna were not “reasonably incurred in connection with the
16   commencement and prosecution of this case. According to the invoices attached to the Bill
17   of Costs, Dr. Luna’s firm spent over 48 hours on a case where her testimony was nearly
18   identical to that given in a hundred or more other cases against Defendant.” (Doc. No. 97
19   at 7.) Moreover, FCA argues “Plaintiff recovered nothing on his fraud claim, the reason
20   Plaintiff’s counsel gave for hiring Dr. Luna . . . . Finally, while there may be statutory basis
21   under California law for recovery of costs under the Song-Beverly Act, there is no such
22   statutory authority for Plaintiff to recover costs based on the fraud claim, much less a losing
23   fraud claim.” (Id.) The Court largely agrees with FCA, and so, in its discretion, will re-tax
24   costs in the amount of $10,000.00. See Escriba v. Foster Poultry Farms, Inc., 743 F.3d
25   1236, 1249 (9th Cir. 2014) (district courts are afforded significant “flexibility in evaluating
26   the suitability of awarding costs in a particular case.”). This $10,000.00 will be in addition
27   to the $2,658.63 already awarded by the Clerk.
28   //
                                                   12
                                                                                  17-cv-00518-AJB-BGS
 Case 3:17-cv-00518-AJB-BGS Document 106 Filed 10/26/20 PageID.2560 Page 13 of 13



1    IV.   CONCLUSION
2          Based upon the foregoing, the Court ORDERS as follows:
3               1. Plaintiff’s motion for attorneys’ fees is GRANTED IN PART AND
4               DENIED IN PART in the modified amount of $30,430.82; and
5               2. Plaintiff’s motion to re-tax costs is GRANTED IN PART AND DENIED
6               IN PART in the modified amount of $10,000.00.
7
8          IT IS SO ORDERED.
9    Dated: October 26, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             13
                                                                    17-cv-00518-AJB-BGS
